UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4929


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TREVOR SENARDO BROWN,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00450-WO-1)


Submitted:   October 18, 2010              Decided:   November 1, 2010


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON, BLACKMON, LEE & LAWSON,
LLP, Greensboro, North Carolina, for Appellant.  Paul Alexander
Weinman, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Trevor     Senardo      Brown       appeals     the     district    court’s

judgment imposing a sentence of 120 months in prison and eight

years of supervised release after he pled guilty to possession

with intent to distribute cocaine base in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                  Brown’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal   but   raising   the    issues         of   whether     the    district   court

complied with Fed. R. Crim. P. 11 when accepting Brown’s guilty

plea, and whether the court erred or abused its discretion in

sentencing him.       Brown was notified of his right to file a pro

se supplemental brief but has not done so.                     We affirm.

           Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Brown’s

guilty plea, but he alleges no error by the court.                             Because

Brown did not move in the district court to withdraw his guilty

plea, we review this challenge for plain error.                             See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                        Thus, it

is Brown’s burden to show (1) error; (2) that is plain; (3)

affecting his substantial rights; and (4) we should exercise our

discretion     to   notice   the   error.           Id.   at    529.     To   show   his

substantial rights were affected, Brown must demonstrate that

absent the error, he would not have entered his guilty plea.

                                           2
Id. at 532.         We may consider the entire record to determine the

effect of any error.              See United States v. Vonn, 535 U.S. 55,

74-75.     We have reviewed the record and conclude that Brown has

not shown any plain error affecting his substantial rights.

              Appellate counsel next questions whether there is any

error in Brown’s sentence, but he alleges no error.                          We review a

sentence for abuse of discretion.                       Gall v. United States, 552

U.S. 38, 51 (2007).             The first step in this review requires us

to   ensure    that      the    district        court    committed      no   significant

procedural error, such as improperly calculating the guideline

range,   failing         to    consider    the     18     U.S.C.    § 3553(a)      (2006)

factors, or failing to adequately explain the sentence.                            United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                            We then

consider the substantive reasonableness of the sentence imposed,

taking into account the totality of the circumstances.                              Gall,

552 U.S. at 51.            On appeal, we presume that a sentence within a

properly      calculated        guideline       range     is   reasonable.         United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              We    have      reviewed    the    record     and    conclude    that   the

district court did not err or abuse its discretion in sentencing

Brown,   and       his   sentence    is    reasonable.            The   district   court

sentenced Brown to the statutory mandatory minimum term of 120

months in prison and eight years of supervised release based on

Brown’s stipulation that the offense involved five or more grams

                                            3
of cocaine base and the Government’s information subjecting him

to   an   increased         penalty     for      his    prior      felony          drug     offense

conviction.           See    21    U.S.C.    § 841(b)(1)(B).                 As    the     district

court     correctly         explained       at    sentencing,          the        court     had   no

discretion       to    sentence       Brown       below      the       statutory          mandatory

minimum, see United States v. Robinson, 404 F.3d 850, 862 (4th

Cir. 2005), and his sentence to the statutory mandatory minimum

is per se reasonable, see United States v. Farrior, 535 F.3d

210, 224 (4th Cir.), cert. denied, 129 S. Ct. 743 (2008).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We       therefore      affirm       the    district        court’s          judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.               If the client requests that a petition be

filed,     but    counsel         believes       that    such      a    petition          would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                    Counsel’s motion must state that

a copy thereof was served on the client.

             We dispense with oral argument because the facts and

legal     contentions        are    adequately          presented        in       the     materials

before    the     court      and    argument         would   not       aid    the       decisional

process.

                                                                                           AFFIRMED

                                                 4